ORDER GRANTING REHEARING AND REMANDING
Appellant having served and filed a petition for rehearing of the above-entitled cause, and appellee having served and filed a response thereto, and the petition having been considered by the Court, and a ma*84jority of the Justices having filed a statement requesting that a limited rehearing be granted, now, therefore, in accordance with the rehearing rule of the Court, it is
ORDERED that the petition for rehearing, as herein limited, is granted.
IT IS FURTHER ORDERED that this matter is remanded to the trial court for the limited purposes of holding a hearing, and for reconsideration of, the motion to transfer to tribal court, with instructions to effectuate proper notice to the Indian Tribe of the hearing to be scheduled on the motion to transfer.
IT IS FURTHER ORDERED that upon conclusion of the transfer hearing, the trial court shall enter an order on the motion to transfer accompanied by its findings of fact and conclusions of law. # 22563, # 22564, # 22565, Order
IT IS FURTHER ORDERED that this Court’s per curiam opinion, 2003 SD 49, 661 N.W.2d 768, filed April 30, 2003, is hereby stayed until further consideration by this Court pending a final determination by the trial court on remand.
BY THE COURT:
/s/ David Gilbertson, Chief Justice
PARTICIPATING: Chief Justice DAVID GILBERTSON, Justices RICHARD W. SABERS, JOHN K. KONENKAMP, STEVEN L. ZINTER and JUDITH K. MEIERHENRY, JJ.